                                                                                      JAN 2 5 2019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                     •.                     CLERK, U.S. DISTRICT COURT
                                         Richmond Division                 |      Richmond,va

THELONIOUS B. RAGIN,H,

       Petitioner,

V.                                                                Civil Action No.3:18CV367

HAROLD W.CLARKE,

       Respondent.

                                  MEMORANDUM OPINION

       Thelonious B. Ragin, II, a Virginia state prisoner proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 1) challenging his convictions in the

Circuit Court of the City of Virginia Beach, Virginia (hereinafter, "Circuit Court"). Respondent

moves to dismiss on the ground that the one-year statute of limitations governing federal habeas

petitions bars the § 2254 Petition. Ragin has responded. For the reasons set forth below, the

Motion to Dismiss(ECF No. 10) will be GRANTED.

                                 1. PROCEDURAL HISTORY

       Following ajury trial, Ragin was convicted ofaggravated malicious woxmding,maliciously

shooting into an occupied vehicle, and use of a firearm in the commission of a felony. (ECF

No. 12-1, at 2; § 2254 Pet. 1.)' Ragin appealed. (ECF No. 12-1, at 2.) On December 11, 2015,

the Court of Appeals of Virginia denied Ragin's appeal. (Id.) Ragin did not pursue a further
appeal to the Supreme Court of Virginia.




      ' The Court employs the pagination assigned by CM/ECF docketing system for the
citations to the parties' submissions.
       On March 16, 2017, Ragin filed a petition for a writ of habeas corpus with the Supreme

Court of Virginia ("First State Habeas Petition"). {See ECF No. 12-2, at 1.) On June 14, 2017,

the Supreme Court of Virginia dismissed the petition. {Id.)

       On October 30, 2017, Ragin filed another petition for a writ of habeas corpus with the

Supreme Court ofVirginia("Second State Habeas Petition"). {See ECF No. 12-3,at 1.) On March

14,2018,the Supreme Court ofVirginia denied the petition and found,inter alia,that"the petition

was not timely filed as it was not filed within two years from the April 13,2015,finaljudgment in

the trial court as recited in the petition. Code § 8.01-654(A)(2)." {Id.)

       On May 15,2018, Ragin filed his § 2254 Petition with this Court.^ In his § 2254 Petition,
Ragin contends that he was denied the effective assistance of counsel because appellate counsel

failed to pursue a second-tier appeal from the Court of Appeals of Virginia to the Supreme Court

of Virginia. (§ 2254 Pet. 5.)

                                         II. ANALYSIS


       A.      Statute of Limitations

       Respondent contends that the federal statute of limitations bars Ragin's claims. Section

101 ofthe Antiterrorism and Effective Death Penalty Act("AEDPA")amended 28 U.S.C. § 2244

to establish a one-year period of limitation for the filing of a petition for a writ of habeas corpus

by a person in custody pursuant to thejudgment of a state court. Specifically, 28 U.S.C. § 2244(d)

now reads:


       1.      A 1-year period of limitation shall apply to an application for a writ of
               habeas corpus by a person in custody pursuant to the judgment of a State
               court. The limitation period shall run from the latest of—



       2 This is the date that Ragin states that his § 2254 Petition was deposited in the prison
mailing system {see § 2254 Pet. 14), and the Court deems this as the date the § 2254 Petition was
filed. See Houston v. Lack,487 U.S. 266,276(1988).
              (A)      the date on which the judgment became final by the
                       conclusion of direct review or the expiration of the time for
                       seeking such review;
              (B)      the date on which the impediment to filing an application
                       created by State action in violation of the Constitution or
                       laws of the United States is removed, if the applicant was
                       prevented from filing by such State action;
              (C)      the date on which the constitutional right asserted was
                       initially recognized by the Supreme Court, if the right has
                       been newly recognized by the Supreme Court and made
                       retroactively applicable to cases on collateral review; or
              (D)      the date on which the factual predicate ofthe claim or claims
                       presented could have been discovered through the exercise
                       of due diligence.
       2.      The time during which a properly filed application for State post-conviction
               or other collateral review with respect to the pertinentjudgment or claim is
               pending shall not be counted toward any period of limitation imder this
               subsection.


28 U.S.C. § 2244(d).

       B.      Commencement and Running of the Statute of Limitations

       Under 28 U.S.C. § 2244(d)(1)(A), Ragin's convictions became final on Monday, January

12, 2016, when the time expired for Ragin to pursue an appeal fi-om the Court of Appeals of

Virginia to the Supreme Court of Virginia. See Hill v. Braxton,277 F.3d 701,704(4th Cir. 2002)

("[T]he one-year limitation period begins running when direct review of the state conviction is

completed or when the time for seeking direct review has expired . . . ." (citing 28 U.S.C.

§ 2244(d)(1)(A))); Va. Sup. Ct. R. 5:14(a)(requiring that, in appeals fi:om the Court of Appeals of

Virginia to the Supreme Court of Virginia, the notice of appeal must be filed within thirty (30)

days). The limitation period began to run on Tuesday, January 13, 2016, and ran for over a year

before Ragin filed any state or federal petition for a writ of habeas corpus. Thus, Ragin's § 2254

Petition is imtimely under § 2244(d)(1)(A).
       C.      Belated Commencement


       Ragin tersely contends that his § 2254 Petition is timely "because [of] counsel['s] failure

to prosecute appeal." (§ 2254 Pet. 13 (capitalization corrected).) In light of his pro se status, the

Court construes Ragin to contend that he is entitled to a belated commencement ofthe limitation

period under 28 U.S.C. § 2244(d)(1)(D). This provision provides for a belated commencement of

the limitation period until "the date on which the factual predicate ofthe claim or claims presented

could have been discovered through the exercise of due diligence." 28 U.S.C. § 2244(d)(1)(D).

Apparently, Ragin suggests that he is entitled to a belated commencement ofthe limitation period

until when he knew or should have known that appellate counsel had failed to pursue an appeal

from the Court of Appeals of Virginia to the Supreme Court of Virginia.

        Whether due diligence has been exercised is a fact-specific inquiry rmique to each case.

Wims V. United States, 225 F.3d 186, 190-91 (2d Cir. 2000). A petitioner bears the burden to

prove that he or she exercised due diligence. DiCenzi v. Rose,452 F.3d 465,471 (6th Cir. 2006).

"Due diligence . . . does not require a prisoner to undertake repeated exercises in futility or to

exhaust every imaginable option." Anjulo-Lopez v. United States, 541 F.3d 814, 818 (8th Cir.

2008) (citation omitted). Due diligence, however, "at least require[s] that a prisoner make

reasonable efforts to discover the facts supporting his claims." Id. (citation omitted). Moreover,

in evaluating a petitioner's diligence, the Court must be mindful that the "statute's clear policy

calls for promptness." Johnson v. United States, 544 U.S. 295,311 (2005).

        Here, Ragin fails to advance any facts that demonstrate he acted diligently. Nevertheless,

review ofRagin's submissions attached to his Second State Habeas Petition,reveals the following

facts.^ In July of2015, Ragin's family retained London Cameron Crounse to appeal Ragin's case.


        ^ The Court employs the pagination assigned by the Supreme Court of Virginia to Ragin's
Second State Habeas Petition.
                                                 4
Second State Habeas Petition 36. Ragin contends that he desired to fully pursue all appeals. (Jd.)

On December 11,2015,the Court of Appeals of Virginia denied Ragin's appeal. (ECF No. 12-1,

at 2.) Ragin contends that Crounse failed to notify him of the denial and dropped the case."^
(Second State Habeas Petition 36.) Ragin requested that his parents call Crounse's office to check

on the status ofthe appeal. (Jd. at 37.) Ragin's mother called Crounse's office in April and May

of 2016 to inquire about the status of the appeal, but Croimse did not return her calls. (Id. at 37

n.1.) In November of2016,Ragin sent a letter to the Court of Appeals of Virginia inquiring about

the status of his appeal. (Id. at 37.) No later than December of 2016, Ragin apparently learned

that counsel had not pursued an appeal to the Supreme Court of Virginia, because by the beginning

of January of 2017, Ragin had filed a state bar complaint against Crounse for not pursuing an

appeal to the Supreme Court of Virginia. (Id. at 39-45.)

        Coimsel's failure to pursue an appeal to the Supreme Court of Virginia was discoverable

as of Tuesday, January 13, 2016, when the lack of a further appeal became a part of the public

record. Wade v. Robinson, 327 F.3d 328, 333 (4th Cir. 2003); see Green v. Johnson, 515 F.3d

290, 305 (4th Cir. 2008). Although Ragin could have discovered his covmsel's failure to pursue

an appeal to the Supreme Court of Virginia on January 13,2016,"to require that he do so ignores

the reality of the prison system and imposes an unreasonable burden on prisoners seeking to

appeal." Granger v. Hurt,90 F. App'x 97,100(6th Cir. 2004)(citing Wims,225 F.3d at 190 n.4).

While no "magic number" exists for the time afforded a reasonable prisoner to discover an appeal

has not been pursued, a petitioner must offer some evidence that he acted with due diligence. See

Ryan v. United States, 657 F.3d 604,607-08 (7th Cir. 2011)(finding that"a reasonable prisoner


       ^ During the state bar proceedings, Crounse asserted that he was retained only to represent
Ragin for Ragin's appeal to the Court of Appeals of Virginia. (Second State Habeas Petition 37.)
Croimse further asserted that following the denial of Ragin's appeal, he asked a staffer to mail a
copy ofthe appellate decision to Ragin. (Id.)
                                                5
may take at least two months ... to suspect that coimsel has dropped the ball, contact counsel or

the court, wait for a response, and verify the suspicion"); Granger, 90 F. App'x at 100 (finding

petitioner acted with due diligence when two-month delayed discovery claim was supported by

dated letter firom his attorney and various state court filings seeking to perfect direct appeal).

       The record reflects that Ragin's family had retained Crounse in July of2015 to pursue an

appeal. In the following months, Ragin heard little to nothing from counsel regarding the status

of the appeal. Accordingly, Ragin prompted his family in April and May of 2016 to contact

Crounse to ascertain the status of the appeal. Crounse failed to respond to Ragin's mother's

inquiries. In the face of this obstinate silence, a reasonable individual would have contacted the

courts directly and discovered that no appeal had been filed. El-Abdu'llah v. Dir., Va. Dep't of

Corr., No. 3:07CV494, 2008 WL 2329714, at *2 (E.D. Va. June 4, 2008)("[W]hen counsel's

communications or lack thereof indicate that something is amiss with a petitioner's appeal, due

diligence requires the petitioner to act on that information." (citing Shelton v. Ray,

No. 7:05CV00271,2005 WL 1703099,at *2(W.D. Va. July 20,2005); Gonzalez-Ramos v. United

States,Nos.05 Civ. 3974&99 Cr. 1112(LAP),2007 WL 1288634,at *8(S.D.N.Y. May 2,2007)).

Accordingly, under the present facts, a petitioner acting with reasonable diligence would have

contacted the courts and discovered that his appeal had not been filed, at the very latest, by July of

2016. Therefore, the Court concludes that Ragin is entitled to a belated commencement of the

limitation period imtil July of2016 for his § 2254 Petition.

        Nevertheless, because Ragin failed to file his § 2254 Petition until almost two years after

that date, the § 2254 Petition remains barred by the one-year statute of limitations. Specifically,

the Court notes that Ragin's Second State Habeas Petition was untimely,thus it fails to qualify for

statutory tolling under 28 U.S.C. § 2244(d)(2). Pace v. DiGuglielmo, 544 U.S. 408,414(2005)

(citation omitted)("When a postconviction petition is untimely under state law,'that [is] the end
of the matter' for purposes of § 2244(d)(2)."). Neither Ragin nor the record suggest any

circumstance that could render his § 2254 Petition timely. In this regard, the Court notes that

equitable tolling^ would not render the § 2254 Petition timely. See Valverde v. Stinson, 224 F.3d

129, 134 (2d Cir. 2000) (observing that a petitioner is required "to demonstrate a causal

relationship between the extraordinary circumstances on which the claim for equitable tolling rests

and the lateness of his filing, a demonstration that cannot be made if the petitioner, acting with

reasonable diligence, could have filed on time notwithstanding the extraordinary circumstances"

(citing Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990); Fisher v. Johnson, 174 F.3d

710, 716(5th Cir. 1999))). "Simply put,[Ragin] fails to demonstrate some external impediment,

rather than his own lack of diligence, prevented him from filing a habeas petition in a timely

fashion." O'Neillv. Dir., Va. £)e/>Yo/Corr.,No. 3:10cvl57,2011 WL3489624, at *6(E.D. Va.

Aug. 9,2011)(citations omitted); cf. Rouse v. Lee, 339 F.3d 238,246(4th Cir. 2003)(en banc).

       Because Ragin fails to demonstrate that some extraordinary circumstance, rather than his

own lack of diligence, prevented him from filing in a timely marmer,the statute oflimitations bars

the § 2254 Petition.




       ^ The Supreme Court has "made clear that a 'petitioner' is 'entitled to equitable tolling'
only ifhe shows'(1)that he has been pursuing his rights diligently,and(2)that some extraordinary
circumstance stood in his way' and prevented timely filing." Holland v. Florida, 560 U.S. 631,
649(2010)(quoting Pace v. DiGuglielmo, 544 U.S. 408,418(2005)).
                                                7
                                 III.   CONCLUSION

      For the foregoing reasons, Respondent's Motion to Dismiss (ECF No. 10) will be

GRANTED. Ragin's § 2254 Petition (ECF No. 1) will be DENIED. The action will be

DISMISSED. A certificated of appealability will be DENIED.

      An appropriate Order shall accompany this Memorandum Opinion.


Date:2-^                                                         M.
Richmond/Virginiat'                              John A.Gibney,Jr.
                                                 United States District Judge
